In re: Hilda Elena Bentz on appeal from the Fourteenth Judicial District Court, Parish of Calcasieu.
Treating the present appeal (of a non-appealable misdemeanor conviction) as an application to our supervisory jurisdiction, Louisiana Supreme Court Rule I, Section 10 (1973), we deny the application for review.
We find no error in the trial court’s ruling of a valid search, and of state jurisdiction to try the offense (in the absence of a showing of exclusive federal jurisdiction (see 40 U.S.C. § 255 (1970)).